Chief Justice Mercur
delivered the opinion of the court,
We think the appellant took the property of his mother charged with the trust which she stamped upon it during hpr life. When she had the undoubted power of disposing of her property, she created the trust. The appellant accepted it. He reduced the terms thereof to writing, subscribed his name *193thereto, read it to his mother, and asked her if it was right. She answered yes. On the day after her funeral he gave the declaration of trust to the life tenant therein mentioned, and paid to the latter during her life the sum stipulated. He also gave to his mother’s grand niece, Kate, the watch in pursuance of the trust. After his written acceptance of the trust, and his continued recognition of the obligation thereby imposed on him, he cannot now successfully deny it. If he had refused assent to the dying request of his mother, she might have selected some more constant trustee.
Decree affirmed and appeal dismissed at the costs of the appellant.